Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
Claims 1, 3-8, 10-15, 17-23 are allowed.
Claim 2, 9, 16 is cancelled.


REASONS FOR ALLAOWACE
The following is the examiner’s statement of reason for allowance:
The Independent claims 1, 8, 15 among other things teach a computer-implemented method comprising: causing display, at a computing device, of a template selection user interface comprising a plurality of templates for selection to develop a custom microservice; receiving, from the computing device, a selection of a template for a custom microservice from the plurality of templates for selection to develop a custom microservice; causing display, at the computing device, a user interface for entering configuration parameters for the custom microservice; receiving, from the computing device, the entered configuration parameters for the custom microservice; generating the template for the custom microservice , by performing operations comprising: accessing one or more datastores to retrieve the template for the custom microservice: and populating associated parameters in the retrieved template for the custom microservice with the received configuration parameters, the template for the custom microservice comprising defined interfaces for accessing core microservices, defined integration points for integration with a system providing the core microservices, and stubs for custom components for the custom microservice; providing the generated template for the custom microservice to the computing device, wherein custom components for the custom microservice are added to the template via the computing device using the stubs for the custom components; receiving a request from the computing device to register the custom microservice comprising the custom components, and registering the 
The Prior art does not teach the cited limitation.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled “Comments on Statement of reasons for Allowance”.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NORMIN ABEDIN whose telephone number is (571)270-5970.  The examiner can normally be reached on Monday to Friday from 10 am to 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 5712727304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative .


/NORMIN ABEDIN/Primary Examiner, Art Unit 2449